

117 HR 4240 IH: User Data Protection Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4240IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Schweikert introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit digital platforms from using information about a user unless the user consents to such use, to ensure personal information is considered a property right, and for other purposes.1.Short titleThis Act may be cited as the User Data Protection Act.2.Prohibition on requirement to accept cookies(a)In general(1)Tracking and user property rightsIt shall be unlawful for the operator of a digital platform or any third-party platform to do any of the following:(A)Without the consent of the user—(i)use cookies for the digital platform;(ii)collect and store any information about the user, including any habit or preference of the user; and(iii)deliver content to the user that corresponds with any of the personal information of the user.(B)Restrict a user from using a digital platform if the user declines to consent to any of the activities described in subparagraph (A).(C)Use tracking pixels. (D)Share information about a user with other digital platforms or online businesses.(2)Property rights for user informationThe operator of a digital platform shall do the following:(A)If a user consents to the digital platform collecting, storing, or using the information about the user, provide a disclosure statement—(i)that includes a description of the information that the digital platform intends to collect, store, or use, what the information will be used for, and what the digital platform determines the economic value of the information to be; (ii)that is consistent across all digital platforms; and(iii)the form of which shall be determined by the Commission.(B)Make the disclosure statement accessible to the individual on the platform.(C)Treat any information collected, stored, or used by the digital platform or information that a user generates on the digital platform as an exclusive property right owned by that user.(D)Determine the economic value of the information described under subparagraph (A) as a property right. (E)Provide an update to users if there is any change in the collection, storage, or use of the information described under subparagraph (A) or the economic value determined under subparagraph (D).(b)Enforcement(1)Enforcement by the Federal Trade Commission(A)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(B)Powers of commissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(2)Effect on other lawsNothing in this section shall be construed in any way to limit the authority of the Commission under any other provision of law or to limit the application of any Federal or State law.(3)Enforcement by State attorneys general(A)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating subsection (a), the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—(i)enjoin further such violation by such person;(ii)enforce compliance with such subsection;(iii)obtain civil penalties; and(iv)obtain damages, restitution, or other compensation on behalf of residents of the State.(B)Notice and intervention by the Federal Trade CommissionThe attorney general of a State shall provide prior written notice of any action under subparagraph (A) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right—(i)to intervene in the action;(ii)upon so intervening, to be heard on all matters arising therein; and(iii)to file petitions for appeal.(C)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this section, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this section alleged in the complaint.(c)Private cause of action(1)ActionA user who suffers harm as a result of a violation of subsection (a) may bring an action against the operator of a digital platform in the appropriate district court of the United States to enjoin such violation and for damages.(2)DamagesA user who suffers harm as a result of a violation of subsection (a) shall not receive less than 90 percent of total damages.(3)Attorney’s feesThe amount of an award of attorney’s fees under this subsection may not exceed an amount equal to 33 percent of the damages awarded to the user. (d)Federal preemptionThis Act preempts any State law relating to the requirements described under this Act. (e)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)CookiesThe term cookies means information saved by a web browser that allows the browser to recognize a device and track a user over time.(3)Digital platformThe term digital platform means any technology-enabled content producer and includes a website, an online business, and an application for a device.(4)Third-party platformThe term third-party platform means an entity that contracts with a digital platform to use their website, online business, or application for a device for advertising or other purposes. (5)Tracking pixelThe term tracking pixel means a tiny pixel-sized image, hidden or embedded in an online page and used for collecting data about a user. 